BY THE COURT.
The commissioners of Hamilton county have the • authority to provide for the issue of bonds for the construction, enlargement and repair of buildings for Longview Hospital under Section 2434, General Code, after first submitting the question of such issue to the voters of the county and receiving their approval in compliance with Section 5638, et seq., General Code.
The proceedings for the issue of bonds in the sum of $300,-000 for such purpose, which ai’e attacked in this action, are regular and valid, and fully comply with all the requirements of the law.
So much of the proceeds of these bonds as are issued for the purpose of constructing new buildings can only be disbursed and expended by a building commission to be constituted and controlled under the provisions of Sections 2333 to 2342 inclusive, General Code; and the'amount used for the repair of existing buildings must be disbursed and expended by the board of directors of Longview Hospital,
The judgment of the court of common pleas is affirmed.
Jones (E. H.), Jones (O. B.) and Gorman, JJ., concur.